PATTERSON, Presiding Judge.
The appellant, Carolyn Walsh, gave notice of the appeal of her convictions for attempted theft in the first degree and possession of a forgery device and resulting two five-year sentences. However, no brief has been filed on her behalf. It appears that the appellant is indigent. In order that Walsh’s right to effective assistance of appellate counsel be fully protected, we remand this cause for the trial court to determine whether appellant desires appointed counsel, whether she intends to represent herself on appeal or to retain counsel of her own choosing, or whether she has decided not to pursue this appeal. If appellant desires that counsel be appointed and the court finds her to be indigent, counsel should be appointed.
The trial court shall take all action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time and within 30 days of the release of this opinion.
REMANDED WITH DIRECTIONS.
All Judges concur.